Per Curiam:
The facts in this case are not in dispute and show conclusively that plaintiff’s mother is dependent upon him for her chief support. Plaintiff is entitled to recover. Freeland v. United States, 74 C. Cls. 471; Scheibel v. United States, 93 C. Cls. 480; and Abramson v. United States, 97 C. Cls. 706.
Entry of judgment will be suspended awaiting the filing of a report from the General Accounting Office as to the amount due in accordance with the foregoing findings of fact and this opinion. It is so ordered.
Upon a report from the General Accounting Office showing that, in accordance with the court’s opinion, there was due to the plaintiff the sum of $2,639.00, and upon plaintiff’s motion for judgment, it was ordered October 1, 1945, that judgment be entered for the plaintiff in the sum of $2,639.00.